Citation Nr: 1706805	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  10-14 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for posttraumatic arthritis of the left ankle, including special monthly compensation (SMC) prior to January 10, 2013, for consequent loss of use of the left ankle and foot.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Janey Mark, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 18 to March 7, 1969.

These matters came to the Board of Veterans' Appeals (Board) from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2012, the Board remanded these claims for further development and consideration.

In a January 2013 rating decision, on remand, the RO granted a higher 40 percent rating for the Veteran's left ankle disability, retroactively effective from March 18, 2009, the date of receipt of his claim for a higher rating for this disability. The RO also granted SMC for loss of use of his left ankle and foot, effective as of January 10, 2013, the date of the VA compensation examination that was provided after the Board had remanded the claims.  The RO also granted service connection for associated post-surgical scars of the left ankle and assigned an initial noncompensable rating, effective from the receipt of the claim on March 18, 2009, and a higher 10 percent rating as of December 14, 2011, the date of a prior VA compensation examination.  Additionally, the RO determined the Veteran was entitled to automobile and adaptive equipment.  The Veteran continued to appeal, requesting an even higher rating for his left ankle disability, including SMC prior to January 10, 2013.  See AB v. Brown, 6 Vet. App. 35, 38-9 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability, absent express indication to the contrary).

In May 2013, the Board issued a decision denying entitlement to a rating higher than 40 percent for post-traumatic arthritis of the left ankle, including special monthly compensation (SMC) prior to January 10, 2013, for consequent loss of use of the left ankle and foot, and entitlement to a TDIU.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In granting a March 2014 Joint Motion for Remand (JMR), the Court vacated the Board's decision denying these claims.  The Court remanded these claims to the Board for further proceedings consistent with the JMR.  These matters were remanded in July 2014 and May 2015.

In a July 2016 rating decision, the RO granted service connection for complex regional pain syndrome, left lower extremity, associated with posttraumatic arthritis of the left ankle, assigning a 10 percent rating, effective March 18, 2009.  


FINDINGS OF FACT

1.  The assigned 40 percent rating is the maximum schedular rating available for the Veteran's left ankle disability.

2.  Prior to January 10, 2013, the left ankle disability did not involve a level of impairment comparable to amputation with prosthesis.

3.  From March 18, 2009, the left ankle disability has been shown to result in severe objective evidence of marked deformity and characteristic callosities.  

4.  From March 18, 2009, the Veteran's service-connected disabilities preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the left ankle disability, including SMC for loss of use of the left ankle and foot, prior to January 10, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.350, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.63, 4.71a, Diagnostic Codes 5167, 5270 (2016).

2.  From March 18, 2009, the criteria are met for a separate 20 percent rating for left foot disability associated with the left ankle disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).

3.  The criteria for a TDIU have been met since March 18, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  

The Veteran was sent a letter in April 2009 that provided information as to what evidence was required to substantiate the increased rating claims and of the division of responsibilities between VA and a claimant in developing an appeal, and the type of information and evidence needed to establish an effective date.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, such as obtaining records and VA examinations.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's VA treatment records, private treatment records, and Social Security Administration (SSA) records.  Moreover, lay statements in support of the claim are of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  Additionally, the Veteran underwent VA examinations which are adequate for rating purposes and are addressed in detail below.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  

Increased ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Where entitlement to compensation already has been established and increase in disability rating is at issue, the present level of disability is the primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has reviewed all evidence of record, the more critical evidence consists of that generated during the appeal period.  In particular, the relevant temporal focus is on the evidence from one year immediately preceding the filing of this increased-rating claim.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2).  VA must assess the level of disability from that point going forward and determine whether the level of disability warrants the assignment of different disability ratings at different times since, a practice known as a "staged" rating.  The Court has held that a staged rating is appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  See also Fenderson v. West, 12 Vet. App 119 (1999) (initially applying this practice in the context of an initial, rather than already established, rating).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Court has held that VA must analyze evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.

Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to cases involving arthritis).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  Consider also that, when the Veteran already has the highest possible rating based on limitation of motion, it is not necessary to consider the factors discussed in DeLuca, including the affect pain has on his range of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

As a result of the January 2013 RO decision, a 40 percent rating was assigned to the left ankle disability as of January 10, 2013.  Also as of January 10, 2013, the Veteran was determined entitled to SMC for loss of use of his left ankle and foot (one foot), so since that date his disability has been rated under Diagnostic Code 5167, whereas it previously was rated as post-traumatic arthritis of the left ankle under Diagnostic Code 5271-5270.

A 40 percent rating exceeds the highest possible rating of 20 percent available under Diagnostic Code 5271, for "marked" limitation of motion of the ankle, and is the maximum schedular rating available under Diagnostic Code 5270, even when there is ankylosis of the ankle, meaning what amounts to complete immobility of the ankle, i.e., no range of motion at all.  Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  According to Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988), ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See also Coyalong v. West, 12 Vet. App. 524, 528 (1999); see, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

A 40 percent evaluation is the rating assigned under Diagnostic Code 5167 when, as already has been conceded, there is loss of use of a foot.  Therefore, resolution of this claim turns on whether the Veteran had this level of impairment prior to January 10, 2013, since, as of that date, he has had the higher 40 percent rating and has been determined entitled to SMC for loss of use of his left ankle and foot.  

The term "loss of use" of a foot is defined under 38 C.F.R. § 3.350 (a)(2) as where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  See also 38 C.F.R. § 4.63.

Examples under 38 C.F.R. § 3.350 (a)(2) that constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 31/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  See also 38 C.F.R. § 4.63.

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court held that the relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  The Court also held that, in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.

38 C.F.R. § 3.350 (a)(2) and 38 C.F.R. § 4.63 only provide examples and not an exclusive list of manifestations of loss of use of a foot.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  See 38 C.F.R. § 4.21 (application of rating schedule); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the specified factors for each incremental rating were examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme).

In an April 2009 statement, the Veteran reported that he could not go up or down stairs or hills.  He used a cane for balance but sometimes fell nonetheless.  He was able to complete housework and cook, but had difficulty keeping his house clean.

A June 2009 VA examination noted complaints of instability and giving way.  On examination, the Veteran ambulated with a limp and utilized a cane.  He braced himself upon sitting down and standing up.

Private records contemporaneously dated in July 2009 noted that the Veteran  could only ambulate for an hour at a time, and no more than a few hours in a day.  On examination, he had an antalgic gait and his left lower extremity was 2 cm. smaller than his right, evidencing atrophy.  The treating physician stated the Veteran's disabilities and restrictions of the left lower extremity were in excess of "70 percent."

VA treatment records dated in May 2011 reflect continued complaints of balance problems.

An additional VA examination in December 2011 noted that the Veteran's ankle was ankylosed at 14 degrees of plantar flexion.  The examiner also noted instability of station, locomotion disturbance, and atrophy from disuse.  Muscle strength was 1/5.  The Veteran reported occasional use of crutches and a wheelchair, along with constant use of a cane.  The examiner indicated the Veteran was unable to stand more than 10 minutes or walk more than 50 yards.  He was unable to wear shoes or lift more than 15 pounds.  However, the examiner specifically noted that functioning was not so diminished that amputation with prosthesis would serve the Veteran equally well.

Based on this collective body of evidence, a rating under Diagnostic Code 5167 for loss of use of the left foot is not warranted prior to January 10, 2013.  The December 2011 VA examiner (who examined the Veteran prior to his most recent January 10, 2013 VA examination) noted that the Veteran's level of functioning had not decreased to a point equivalent to amputation with prosthesis.  This is supported by the earlier statement from the Veteran's private physician, who stated that the level of impairment of the left lower extremity was over 70 percent.  This suggests that while the Veteran had significant, severe impairment, his disability picture was not tantamount to or the equivalent of total (100 percent) loss of function of his left ankle and left foot.  While acknowledging the December 2011 VA examiner's finding of atrophy, the examiner still found that this did not result in functioning so diminished that amputation with prosthesis would equally serve the Veteran.  

Moreover, while the remaining evidence also shows severe symptoms and limitations on account of this disability, they are contemplated by the higher 40 percent rating that has been in effect since the filing of this increased rating claim on March 18, 2009, and by the additional SMC because of loss of use that has been in effect since the January 10, 2013 VA compensation examination.

In Harper v. Brown, 10 Vet. App. 125, 126 (1997), the Court discussed the three possible effective dates that may be assigned for a higher rating or, here, additional, i.e., "special monthly" compensation for a service-connected disability, depending on the facts of the case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400 (o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400 (o)(2)); or

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400 (o)(2)).

See also Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010) (explaining that the legislative history of 38 U.S.C.A. § 5110 (b)(2) was to provide Veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).

Based on the evidence of record, the Veteran has been deemed entitled to the higher 40 percent rating for his left ankle disability as of the filing of his claim for an increased rating for this disability on March 18, 2009.  Whereas it was not shown that he was additionally entitled to SMC because of this disability until his VA compensation examination on January 10, 2013.  So these ratings, at these times, are shown to be correct.

While a disability rating in excess of 40 percent for his left ankle disability is not warranted and that entitlement to SMC is not warranted prior to January 10, 2013, the Board has determined that a separate 20 percent rating is warranted for severe unilateral flatfoot associated with his left ankle disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276.  While flatfoot has not been specifically diagnosed, the symptoms associated with his left foot are most closely described per Diagnostic Code 5276.  Specifically, a June 2009 VA examination reflects that the Veteran walks with a cane and a limp and there were signs of abnormal weight bearing in the form of callosities and unusual shoe wear pattern.  The examiner found moderate varus/valgus of os calcis.  The examiner diagnosed callosities, left foot.  A December 2011 VA examination reflects that the left ankle is held at an 18 degree valgus angle from line of tibia due to ankyloses.  The September 2014 VA examination reflects callus noted on the plantar surface great toe and first metatarsal approximately dime size has a moderate valgus deviation of the left mid foot.  The July 2015 VA examination reflects valgus of the sole of the left foot, specifically the sole of the foot deviates laterally because of left ankle deformity.  The examiner commented that there is loss of arch of the left foot because of medial ankle swelling and deformity, with characteristic callus formation.  The medical evidence consistently reflects left foot symptoms associated with his left ankle disability.  The 20 percent rating contemplates marked deformity and characteristic callosities affecting the left foot.  A 30 percent rating is not warranted as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation have not been shown.  

As detailed above, a separate 10 percent rating is in effect for complex regional pain syndrome of the left lower extremity which contemplates pain, paresthesias, sensory changes, and numbness.  

Extraschedular consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether he is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

As part of this evaluation for an extra-schedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit-of-the-doubt doctrine applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected disability in considering whether he is entitled to an extra-schedular rating.

According to the VA regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

According to Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

The Court has recognized that "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) . . . and for purposes of a TDIU claim under 38 C.F.R. § 4.16."  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  The former requires marked interference with employment; whereas the latter requires evidence of unemployability.  Id.; see also Thun v. Peake, 22 Vet. App. 111 (2008), ("[E]xtraschedular consideration [under § 3.321] may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the Veteran is totally unemployable.")

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left ankle condition with the established criteria found in the Rating Schedule for this disability shows that the rating criteria reasonably describes his disability level and symptomatology, as discussed above.  But to reiterate, the Rating Schedule contemplates total loss of use of his left foot under DC 5167, and his disability resultantly has been rated under this Diagnostic Code for this effectively since January 10, 2013, by providing the additional compensation (i.e., SMC).  Moreover, to the extent he has chronic pain and consequent limitation of motion of his left ankle and foot, indeed, complete immobility and what amounts to ankylosis, this too is contemplated by the Rating Schedule in the way of DCs 5270 and 5271.

There is no indication, then, his disability results in any impairment extending beyond total loss of use of the foot and falling so far outside of the Rating Schedule as to render it inadequate.  See Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Service connection is in effect for posttraumatic arthritis, left ankle (40 percent from March 18, 2009 to January 9, 2013); loss of use, left foot and ankle (40 percent from January 10, 2013); left foot disability awarded in the instant decision (20 percent from March 18, 2009); post-surgical scars, left ankle (20 percent from  March 18, 2009); shoulder impingement syndrome, right shoulder (20 percent from March 23, 2015); complex regional pain syndrome, left lower extremity (10 percent from March 18, 2009); post-surgical linear scars, left ankle (noncompensable from March 18, 2009); and, scar, right shoulder (noncompensable from March 23, 2015).  His combined rating is 70 percent from March 18, 2009.  Thus, the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) have been met from March 18, 2009.

The Veteran reported employment as a timekeeper and last worked full-time in January 1992.  04/22/2009 VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  The Veteran's SSA records show he became disabled to work effective October 1993 due to recurrent major depression and a back disability, status post lumbar laminectomy at L4-5.  07/22/2008 Third Party Correspondence.

An October 2009 statement from the Veteran's private physician reflects that the Veteran could not ambulate even two hours per day and had significant pain and loss of motion.  The examiner stated that he could not be gainfully employed other than in a seated position.  11/09/2012 Medical Treatment Record-Non-Government Facility.

A December 2011 VA examiner concluded the Veteran's foot problem rendered him unable to perform any kind of gainful physical work.  He was unable to walk without a cane, walk more than 50 yards, or drive a vehicle.  He would be unable to lift more than 15 pounds.  The examiner stated that his left ankle problem does not prevent sedentary employment.  

A January 2013 VA examiner stated that with regard to whether his ankle impacts his ability to work, walking is limited to less than one block (50 yards or so) with standing limited to 10 minutes.  The examiner commented that due to severely decreased range of motion, his ankle condition prevents function at a physically active occupation.  Nonetheless, it does not prevent sedentary work.  

A September 2014 VA examiner opined that the Veteran could engage in sedentary work.  The Veteran did not feel the effects of blurred vision and dizziness was related to his medications taken for joint symptoms and symptoms did not change with reduction in medications.  The examiner found that further assessment of these complaints might be needed to fully understand the causes of his disabilities that may or may not be related to the pain medications.  He had taken medication for years so he had possibly become tolerant to the pain medications, as well as their side effects.  Therefore, his complaints of drowsiness and faintness may be due to other physical or mental factors rather than pain medications.  

A July 2015 VA examiner stated that although the Veteran previously had side effects due to an opiate medication taken because of left ankle pain, he was no longer taking that medication.  Currently on acetaminophen he was not having central nervous system side effects that would prevent work.  Even so, the Veteran has severe pain, paresthesias, and sensitivity of the left ankle that interfered with normal sleep and mental concentration during waking hours.  The severity and persistence of these symptoms prevents the cognitive function needed to complete sedentary work.  In addition, his left ankle condition prevents walking and standing that would be needed for physically active work.  

While acknowledging that December 2011, January 2013, and September 2014 VA examiners have opined that the Veteran would not be precluded from sedentary work by reason of his service-connected disabilities, the examiners did not support these conclusions with a rationale.  Such opinions discuss the Veteran's physical limitations associated with his left ankle disability, but fail to provide support for the conclusion that he can maintain sedentary employment.  The July 2015 VA examiner acknowledged the prior side effects associated with medication taken for his left ankle, and then noted that while he no longer takes opiates, he has severe pain, paresthesias, and sensitivity of the left ankle that interferes with sleep and mental concentration during wake hours.  The examiner explained that these symptoms prevent the cognitive function needed to complete sedentary work.  The prior opinions did not address the cognitive function associated with his left ankle disability as it relates to sedentary work.  Thus, affording the Veteran the benefit of the doubt, the Board finds evidentiary support to conclude that the Veteran's service-connected disabilities preclude substantially gainful employment.  His symptomatology associated with his left ankle affects his ability to maintain gainful employment.  The evidence of record supports a finding that the Veteran is precluded from gainful employment due to his service-connected disabilities.  In so finding, the Board notes that the question of employability is ultimately one for the trier of fact to decide, and is not at essence a medical question.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

For the above reasons, entitlement to a TDIU is granted for the period from March 18, 2009, which corresponds to the date of receipt of his increased rating claim and the date his service-connected disabilities meet the scheduler criteria for a TDIU.  


ORDER

Entitlement to a disability rating in excess of 40 percent for posttraumatic arthritis of the left ankle, including SMC prior to January 10, 2013, for loss of use of the left ankle and foot, is denied.

Entitlement to a 20 percent disability rating for left foot disability, associated with left ankle disability, is granted.

Entitlement to a TDIU is granted from March 18, 2009.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


